                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY

   N.U., on behalf of M.U., a
   minor child,                       1:19-cv-14894-NLH-JS

                Plaintiffs,           MEMORANDUM OPINION AND ORDER

        v.

   MANSFILED TOWNSHIP SCHOOL
   DISTRICT, et al.,

                Defendants.


APPEARANCES:

N.U.
18 FAIRMONT DR.
COLUMBUS, NJ 08022

     Appearing pro se on behalf of herself and her minor child

HILLMAN, District Judge
     WHEREAS, Plaintiff, N.U., is the mother of Plaintiff, M.U.,

a minor child; and

     WHEREAS, N.U., who is appearing pro se on her own behalf

and on behalf of her son, filed a complaint against her son’s

school district, the superintendent, his school principal, and

his school’s anti-bullying specialist; and

     WHEREAS, N.U claims that Defendants’ actions concerning her

son violated VII of the Civil Rights Act of 1964, 42 U.S.C. §

2000d, the New Jersey Law Against Discrimination, 42 U.S.C. §

1983, and Article I of the New Jersey Constitution; and
     WHEREAS, N.U. premises this Court’s subject matter

jurisdiction under 28 U.S.C. § 1331 1; and

     WHEREAS, this Court, as with all other federal courts, is

under an independent obligation to examine its own jurisdiction,

and “standing is perhaps the most important of the

jurisdictional doctrines,” FW/PBS, Inc. v. City of Dallas, 493

U.S. 215, 230-31 (1990) (citation omitted) (stating that even if

the parties fail to raise the issue of standing, it may be

addressed by the court sua sponte at any stage of the

proceedings); and

     WHEREAS, the Third Circuit has held as a general

proposition that a non-lawyer appearing pro se is not entitled

to play the role of attorney for her children in federal court,

Osei-Afriyie v. Medical College of Pennsylvania, 937 F.2d 876,

882 (3d Cir. 1991); and

     WHEREAS, following other circuit courts which have reached

the same conclusion, it explained,

     The choice to appear pro se is not a true choice for minors
     who under state law cannot determine their own legal
     actions. There is thus no individual choice to proceed pro
     se for courts to respect, and the sole policy at stake
     concerns the exclusion of non-licensed persons to appear as
     attorneys on behalf of others. It goes without saying that
     it is not in the interest of minors or incompetents that
     they be represented by non-attorneys. Where they have
     claims that require adjudication, they are entitled to

1 Although not pleaded in their complaint, the Court may exercise
supplemental jurisdiction over Plaintiffs’ state law claims
pursuant to 28 U.S.C. § 1367.
                                 2
     trained legal assistance so their rights may be fully
     protected.

Id. (citations omitted); and

     WHEREAS, even though the Osei-Afriyie case was decided in

the context of a parent representing a child’s claims for

medical negligence, the proposition that a parent cannot

represent a child has been applied in cases involving civil

rights and constitutional claims, see, e.g., Cole v. Montague

Bd. of Educ., 145 F. App’x 760, 762 (3d Cir. 2005) (in a case

involving claims that a school board violated the parents’ due

process rights by banning them from public school without a

hearing, illegally evaluating their child, and violating the No

Child Left Behind Act, the court noting that because the parents

were not attorneys, they could not represent their child in

federal court, and they could only proceed on their own claims);

Harris-Thomas v. Christina School Dist., 145 F. App’x 714, 714

(3d Cir. 2005) (holding a mother could not represent her minor

child pro se in a case which involved claims that a school

district violated a child’s rights under Title VI of the Civil

Rights Act of 1964, the Fourteenth Amendment, and intentionally

inflicted emotional distress); Pinkney v. City of Jersey City

Dept. of Housing and Economic Development, 42 F. App’x 535, 536

(3d Cir. 2002) (in a case alleging civil rights violations, the

court holding that a guardian or parent cannot represent an


                                3
incompetent adult in the courts of this circuit without

retaining a lawyer); and

     WHEREAS, based on this Third Circuit precedent, even though

N.U. is permitted to proceed pro se with regard to any of her

own claims against Defendants, she cannot appear pro se with

regard to her son’s claims; and

     WHEREAS, it is clear that N.U. does not have standing to

prosecute any of her son’s claims; and

     WHEREAS, it further appears to the Court that although it

is appropriate for M.U. - a child - to proceed as a plaintiff

using only his initials, see Fed. R. Civ. P. 5.2(a)(3), N.U. –

an adult - may not proceed anonymously, unless N.U. shows that

this is an “exceptional case,” and meets one of the factors set

forth in Doe v. Megless, 654 F.3d 404, 408 (3d Cir. 2011)

(holding that “people have a right to know who is using their

courts” and “defendants have a right to confront their

accusers”);

     THEREFORE,

     IT IS on this   18th     day of     July    , 2019

     ORDERED that the Court will provide N.U. with two options:

     (1) N.U. may hire an attorney, or apply for pro bono

counsel, and the attorney may file an amended complaint,

asserting her claims, the claims of M.U., or both; or



                                  4
     (2) In the alternative, N.U. may continue appearing pro se,

and she may file an amended complaint asserting her claims only;

and it is further

     ORDERED that whichever option N.U. chooses, the amended

complaint must contain N.U.’s full name, unless she can

establish an exception to Fed. R. Civ. P. 10(a); and it is

finally

     ORDERED that Plaintiff shall be afforded 20 days to file an

amended complaint.



                                      s/ Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




                                5
